EMPLOYMENT AGREEMENT

        This agreement, effective as of February 9, 2007 (the “Agreement”) is
made by and between MTS MEDICATION TECHNOLOGIES, INC., a Delaware corporation
(the “Company”), and MICHAEL P. CONROY, a resident of the State of Florida (the
“Executive”).


BACKGROUND

        The Company desires to employ the Executive as the Company’s Chief
Financial Officer, and the Executive desires to accept employment with the
Company on the terms and conditions set forth below.


TERMS

  1. Employment.


  a. The Executive agrees to accept employment with the Company, or one or more
of the Company’s subsidiary corporations, to render the services specified in
this Agreement subject to the terms and conditions of this Agreement. All
compensation paid to the Executive by the Company or any subsidiary of the
Company, and all benefits and perquisites received by the Executive from the
Company or any of its subsidiaries, will be aggregated in determining whether
the Executive has received the compensation and benefits provided for herein.


  b. Term.    The term of this contract will commence on June 1, 2006 and will
terminate March 31, 2008, (the “Term”) unless the Agreement is terminated
earlier as provided for in this Agreement. The Agreement will automatically
renew for successive one-year periods unless either party provides written
notice of its decision not to extend the Term or any one-year extension to the
other party sixty (60) days prior to the termination of the Agreement. However,
in the event that the Company provides written notice of its decision not to
extend the term or extension, the Executive shall be entitled to all amounts due
pursuant to Section 5(d) as if the Executive had been terminated without cause.


  2. Duties.


  a. General Duties.   The Executive will perform the duties and
responsibilities assigned by the CEO subject to the authority of the Board of
Directors.


  b. Full Time Employment.   The Executive agrees to devote his full time and
best effort to the successful functioning of the Company and agrees that he will
faithfully and industriously perform all the duties pertaining to his office and
position as Chief Financial Officer, including, but not limited to, all aspects
of set forth in this Agreement; and such additional duties as may be assigned to
him, from time to time, by the President or Board of Directors, or his designee,
to the best of his ability, experience and talent and in a manner satisfactory
to the Company. Further, the Executive agrees to subject himself at all times
during the period of service to the direction and control of the Company and its
agents in respect to the work to be done. The Executive shall report directly to
President/Chief Executive Officer.


--------------------------------------------------------------------------------


  c. Certain Permissible Activities.   If expressly approved in advance by the
Company in writing, the Executive may serve as a director of another
non-competing company. The Executive may also (i) make and manage personal
business investments of his choice, (ii) teach at educational institutions and
deliver lectures, and (iii) serve in any capacity with any civic, educational or
charitable organization, or any governmental entity or trade association without
seeking or obtaining approval by the Company so long as such activities and
service do not materially interfere or conflict with the performance of his
duties under this Agreement.


  3. Compensation and Expenses.


  a. Base Salary.   In consideration for the services rendered by the Executive
for the period June 1, 2006 through March 31, 2007, under this Agreement, the
Company will pay the Executive an annual base salary in the total, gross amount
of $185,000 (the “Base Salary”), payable in equal installments no less than
semi-monthly.


  b. Base Salary Adjustment.   The Board will have the sole discretion to
annually increase the Base Salary. It is expressly understood that the Company
is under no obligation to change the Executive’s salary during the term of this
Agreement The Board will not decrease the Base Salary unless the Executive
agrees in advance to the proposed decrease.


  c. Bonus.   During the Term of this Agreement, the Executive will be eligible
to receive bonus compensation in accordance with Exhibit A and on such terms as
recommended by the Compensation Committee and approved by the Board. Exhibit A
may be amended annually in accordance with the Company’s bonus program.


  d. Expenses. In addition to any compensation paid to the Executive pursuant to
Section 3, the Company will reimburse, or advance funds to, the Executive for
all reasonable, ordinary, and necessary travel or entertainment expenses
incurred by him during the Term of this Agreement in accordance with the
Company’s then-current policy.


  4. Benefits.


  a. Vacation. During the Term during of this Agreement, the Executive will be
entitled to 20 vacation days annually (which will accrue and vest, except as set
forth below on each April 1st) without loss of compensation or other benefits to
which he is entitled under this Agreement.


  The Executive will take his vacation at such times as the Executive may select
and the affairs of the Company or any of its subsidiaries or affiliates may
permit.


  b. Employee Benefit Programs. In addition to the compensation to which the
Executive is entitled pursuant to the provisions of Section 3 of this Agreement,
during the Term the Executive is eligible to participate in any stock option
plan, stock purchase plan, pension or retirement plan, insurance or other
employee benefit plan that is maintained at that time by the Company for its
senior executive employees, including programs of life, disability, basic
medical and dental, supplemental medical and dental insurance.


2

--------------------------------------------------------------------------------


  Notwithstanding any provision of this Agreement to the contrary, the Company
will not be obligated to provide the Executive with any of the benefits
contained in this Section 4 (b) if the Executive, for any reason, is or becomes
uninsurable with respect to coverage relating to any such benefit(s).


  c. Automobile Allowance.   During the Term of this Agreement, the Company will
pay the Executive an additional $750.00 per month as an automobile allowance.


  d. Financial and Tax Planning.   As additional consideration for the services
provided by the Executive under this Agreement, the Company will reimburse the
Executive for personal financial planning, tax preparation services, and
accounting and legal fees related to such financial and tax planning, up to a
maximum of $2,000 per year during the Term of the Agreement.


  5. Termination.


  a. Termination for Cause.   The Company may terminate the Executive’s
employment pursuant to this Agreement at any time for Cause and the termination
will become effective immediately at the time the Company provides written
notice to the Executive. If the Company decides to terminate the Executive’s
employment under this Agreement for Cause, the Company will have no further
obligations to make any payments to the Executive under this Agreement, except
that the Executive will receive any unpaid accrued Base Salary through the date
of termination of employment. Upon termination for Cause, the Executive will not
be entitled to any Annual Bonus or Long Term Incentive Bonus payments other than
those becoming due and payable prior to the termination date. For purposes of
this Agreement, the term “Cause” will mean:


  (i) The Executive’s inability or incapacity to satisfactorily perform the
essential functions of his job in a manner satisfactory to the Company;


  (ii) The Executive’s commission of any crime involving dishonesty, or moral
turpitude;


  (iii) Misconduct, including but not limited to, insubordinate behavior, by the
Executive in the performance of his job duties and responsibilities;


  (iv) Intentional or reckless conduct, the consequences of which are materially
adverse to the Company.


  (v) Failure to substantially perform his duties with the Company (other than a
failure resulting from his incapacity due to physical or mental illness) after a
written demand for substantial performance improvement has been delivered to him
by the CEO or the Board, which demands specifically identifies the manner in
which the CEO or the Board believes he has not substantially performed his
duties.


3

--------------------------------------------------------------------------------


  (vi) The Executive’s material breach of any of the Company’s established
operating policies and procedures as determined in the Company’s absolute
discretion.


  b. Death or Disability.   This Agreement and the Company’s obligations under
this Agreement will terminate upon the death or total disability of the
Executive. For purposes of this Section 5(b), “total disability” means that for
a period of six consecutive months the Executive is incapable of substantially
fulfilling the duties set forth in this Agreement because of physical, mental or
emotional incapacity as determined by an independent physician mutually
acceptable to the Company and the Executive. If the Agreement terminates due to
the death or disability of the Executive, the Company will pay the Executive or
his legal representative any unpaid accrued Base Salary through the date of
termination of employment (or, if terminated as a result of a disability, until
the date upon which the disability policy maintained pursuant to Section 4 (b)
(ii) begins payment of benefits) plus any other compensation that may be earned
and unpaid. If the Agreement is terminated because of death or disability of the
Executive, any financial obligations that the Executive may owe the Company will
be deducted from any accrued, but unpaid salary or other compensation and the
remainder of the financial obligation will be forgiven.


  c. Voluntary Termination.   The Executive may elect to terminate this
Agreement by delivering written notice to the Company sixty (60) days prior to
the date on which termination is elected. If the Executive voluntarily
terminates his employment the Company will have no further obligations to make
payments under this Agreement, except that the Company will pay to the Executive
any unpaid accrued Base Salary through the date of voluntary termination of
employment. The Executive will not be entitled to any Annual Bonus or Long Term
Incentive Bonus payments other than those becoming due and payable prior to the
voluntary termination date.


  d. Termination Without Cause.   If the Executive is terminated for any reason
other than by death, disability, for Cause, or due to the Executive’s voluntary
resignation of employment, the Company will have no further obligation to make
payments under this Agreement, except that the Company will pay to the Executive
for One year at his Base Salary and any annual bonus earned, prorated for the
current year of employment through the date of termination. The payments will be
paid to the Executive in equal installments consistent with the current payment
schedule of the Executive’s Base Salary and bonus.


4

--------------------------------------------------------------------------------


  6. Discoveries, Inventions, Improvements and Other Intellectual Property.
  The Executive acknowledges that all worldwide rights to each discovery,
invention or improvement which the Executive or the Company may develop, in
whole or in part, during the term of this Agreement, whether patented or
unpatented, including all patents, copyrights, trade secrets and other
proprietary rights in or related thereto, which (i) relate to methods,
apparatus, designs, products, processes or devices sold, leased, used or under
construction or development by the Company; or (ii) relate to computer programs
or other intellectual property, forms, policies, procedures, manuals, etc.; or
(iii) otherwise relate to or pertain to the business, functions or operations of
the Company or its subsidiaries; or (iv) arise (wholly or in part) from the
efforts of the Executive during the term hereof, will be the exclusive property
of the Company, regardless of whether such discoveries, inventions, improvements
and other intellectual property was developed or worked on while the Executive
was engaged in employment or whether the Executive developed or worked on such
intellectual property on the Executive’s own time. The Company will own all
rights to any copy, translation, modification, adaptation or derivation thereof
and any product based thereon. The Executive shall communicate promptly and
disclose to the Company, in such form as the Company requests, all information,
details and data pertaining to the aforementioned discoveries, inventions and
improvements; and, whether during the term hereof or thereafter, the Executive
shall execute and deliver to the Company such formal transfers and assignments
and such other papers and documents as may be required of the Executive to
permit the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable material, to obtain
copyright thereon. Any invention by the Executive within six (6) months
following the termination of employment under this Agreement shall be deemed to
fall within the provisions of this Section 6 unless proved by clear and
convincing evidence by the Executive to have been first conceived and made
following such termination. The Executive acknowledges that a violation of this
paragraph would lead to irreparable injury to the Company for which monetary
damages could not adequately compensate and further acknowledges that in the
event of such a breach, the Company shall be entitled to injunctive relief along
with other such remedies the Company may have.


  7. Restrictive Covenants.


  a. Competition with the Company.   The Executive covenants and agrees that,
during the Term of this Agreement and for two (2) years after termination of the
Agreement for any reason, the Executive will not, without the prior written
consent of the Company or its successor, directly or indirectly (whether as a
sole proprietor, partner, stockholder, director, officer, employee or in any
other capacity as principal or agent), compete with the Company. Notwithstanding
this restriction, the Executive will be entitled during the term of this
Agreement and for the two years following termination of this Agreement for any
reason, to invest in stock of competing public companies so long as his
ownership is less than 5% of such company’s outstanding shares.


  b. Restrictions Governing Disclosure of Confidential Information.   The
Executive recognizes that during the course of employment, Executive will learn
various Company proprietary or confidential business information (including the
identity and sources of markets, marketing information and strategies; data
processing and management information system programs and practices; vendors and
sources of vendors; customers and sources of customers and customer needs; sales
history; and financial strength, among others). The Executive acknowledges that
he has had access to or will be provided with access to valuable confidential
business and professional information and trade secrets of the Company and that
it has a legitimate business interest in its relationships with prospective or
existing vendors, customers and clients, as well as vendor, customer and client
goodwill associated with the Company’s trade name, trademark, service mark,
trade dress, geographic location, and sales, marketing and trade area. The
Executive agrees to use all such information only in connection with the
performance of duties on behalf of the Company and agrees not to copy, disclose
or otherwise use such information or to later contest its confidential or
proprietary nature during his employment and for a period of two years following
the termination of the Executive’s employment for any reason. The Executive
agrees and acknowledges that the restrictive covenants contained in this
Agreement are reasonably necessary to protect the legitimate business interests
of the Company and that the restrictions stated are not overbroad or overlong
and are otherwise reasonably necessary to protect the established legitimate
business interests of the Company.


5

--------------------------------------------------------------------------------


  The Executive also agrees not to disclose or use for the benefit of himself or
any other person, partnership, firm, corporation, association, or legal entity,
any of the trade secrets or confidential information of the Company during his
employment and for a period of two years following the termination of the
Executive’s employment for any reason.


  The Executive further agrees not to disclose, copy or use for the benefit of
himself or any other person, partnership, firm, corporation, association, or
legal entity, any lists of the names of the Company’s customers or their
addresses, purchasing preferences and practices, requirements, services, or
terms on which they are sold to by the Company during his employment and for a
period of two years following the termination of the Executive’s employment for
any reason..


  The Executive finally agrees, upon termination of employment, to return to the
Company any and all written documents containing information in his possession,
custody or control or in the possession, custody or control of another to which
the Executive has had access, as well as all files, memoranda, records,
documents, computer records, copies of the foregoing, and other information
related to the Company in the Executive’s custody or control. The Executive
acknowledges that the Company will be irreparably damaged if the provisions of
this paragraph are not specifically enforced, that monetary damages will not
provide an adequate remedy to the Company, and that the Company is entitled to
an injunction (preliminary, temporary and final), restraining any violation of
this paragraph (without bond or other security being required), or any other
appropriate decree of specific performance.  It is agreed that such remedies are
not exclusive and shall be in addition to any other remedy which the Company may
have including the termination of any separation pay due to the Executive.


  b. Subversion, Disruption or Interference.   During the Term of the Agreement,
and for a period of two (2) years following the termination of the Agreement for
any reason, the Executive will not, directly or indirectly, solicit, interfere,
induce, influence, combine or conspire with, or attempt to interfere, solicit,
induce, influence, combine or conspire with, any of the Company’s employees,
sponsors, or consultants to terminate their relationship with, or compete or
ally against, the Company or any of the subsidiaries or affiliates of the
Company in the business in which the Company or any one of its subsidiaries or
affiliates is presently engaged. The Executive also agrees not to make any
disparaging remark or comment about the Company or its products or services, or
any of its subsidiaries or affiliates, or their officers, directors, or
employees.


6

--------------------------------------------------------------------------------


  8. Change of Control.


  a. For the purposes of this Agreement, a “Change of Control” will be deemed to
have taken place if (a) any person, other than the JADE Partnership or the
Siegel Family Revocable Trust, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the owner
or beneficial owner of the Company’s securities, following full execution of
this Agreement, having more than 50% of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company; provided, however, that a Change of Control will not
be deemed to have occurred if the person who becomes the owner of more than 50%
of the combined voting power of the Company is Todd E. Siegel or an entity (or
entities) controlled by Todd E. Siegel and (b) as a result of the Change of
Control, the Directors in office immediately prior to the Change of Control,
including nominees for any vacancies that may exist, constitute 50% or less of
the Board of Directors of the Company in office after the Change of Control.


  b. The Company and the Executive agree that, if the Executive is in the employ
of the Company on the date on which a Change of Control occurs (the “Change of
Control Date”), the Company will continue to employ the Executive and the
Executive will remain in the employ of the Company for the period commencing on
the Change of Control Date and ending on the expiration of the Term, to exercise
such authority and perform such executive duties as are commensurate with the
authority being exercised and duties being performed by the Executive
immediately prior to the Change of Control Date. If, after a Change of Control,
the Executive is requested, and, in his sole and absolute discretion, consents
to change his principal business location more than 50 miles beyond the location
of the Company’s headquarters in Pinellas County, Florida, the Company will
reimburse the Executive for his relocation expenses, including without
limitation, moving expenses, temporary living and travel expenses for a time
while arranging to move his residence to the changed location, closing costs, if
any, associated with the sale of his existing residence and the purchase of a
replacement residence at the changed location, plus an additional amount
representing a gross-up of any state or federal taxes payable by the Executive
as a result of any such reimbursements. If the Executive will not consent to
change his business location, the Executive may continue to provide the services
required of him under this Agreement in Pinellas County, Florida and the Company
will continue to maintain an office for the Executive at that location similar
to the Company’s office prior to the Change of Control Date.


  c. During the remaining Term after the Change of Control Date, the Company
will (i) continue to honor the terms of this Agreement, including as to Base
Salary and other compensation set forth in Section 3, and (ii) continue employee
benefits as set forth in Section 4 at levels in effect on the Change of Control
Date (but subject to such reductions as may be required to maintain such plans
in compliance with applicable federal law regulating employee benefits).


7

--------------------------------------------------------------------------------


  d. If within 12 months after the Change of Control Date, (i) the Executive’s
employment is terminated by the Company other than for Cause (as defined in
Section 5(a)), or (ii) there is a material reduction in the Executive’s
compensation or employment related benefits, or a material change in the
Executive’s status, working conditions or management responsibilities, or a
material change in the business objectives or policies, the Executive will
receive, subject to the provisions of subparagraph (e) below, separation pay in
an amount equal to two (2) years of Executive’s current Base Salary, and Bonus.


  e. In the event that the payments and benefits provided for in this Agreement
or otherwise payable to the Executive (i) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and (ii) but for this Section 7.e., would be subject to the excise
tax imposed by Section 4999 of the Code, then the Executive’s payments and
benefits shall be reduced to such extent necessary to result in no portion of
such benefits being subject to excise tax under Section 4999 of the Code. Within
thirty (30) days after the amount of any required reduction in payments and
benefits is finally determined, the Company, in consultation with the Executive,
shall determine which amounts to reduce. Any determination required under this
Section 7.e. shall be made in writing by the Company’s independent public
accounting firm as in effect immediately prior to the change of control (the
“Accounting Firm”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 7.e., the Accountants may, after taking
into account the information provided by the Executive, make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination under this Section 7.e.


  9. Assignability.   The rights and obligations of the Company under this
Agreement will inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign will acquire all
or substantially all of the assets and business of the Company. The Executive’s
rights and obligations under this Agreement may not be assigned or alienated and
any attempt to do so by the Executive will be void and constitute a material
breach hereunder.


  10. Non-Coercion.  The Executive represents and agrees that the Executive has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by the Company or its agents not contained herein. The
Executive represents that he has entered into this Agreement voluntarily, and
after having the opportunity to consult with representatives of his own choosing
and that his/her agreement is freely given.


  11. Indemnification.   The Company and the Executive acknowledge that the
Executive’s service as an officer of the Company exposes the Executive to risks
of personal liability arising from, and pertaining to, the Executive’s
participation in the management of the Company. If the Executive’s acts have
been performed within the course and scope of his duties, the Company will
defend, indemnify and hold harmless the Executive from any actual cost, loss,
damages, attorneys fees, or liability suffered or incurred by the Executive
arising out of, or connected to, the Executive’s service as an officer of the
Company or any of its current, former, or future subsidiaries to the fullest
extent allowed by law, notwithstanding the above. The Company will have no
responsibility to defend, indemnify or hold harmless the Executive from any
criminal or intentionally unlawful act. The Company also will not have any
obligation to the Executive under this section for any loss suffered if the
Executive voluntarily pays, settles, compromises, confesses judgment for, or
admits liability with respect to such loss without the approval of the Company.
Within ten days after the Executive receives notice of any claim or action which
may give rise to the application of this section, the Executive will notify the
Company in writing of the claim or action. The Executive’s failure to timely
notify the Company of the claim or action will relieve the Company from any
obligation to the Executive under this section.


8

--------------------------------------------------------------------------------

  The Company will also cover the Executive under a policy of officers’ and
directors’liability insurance. The provisions of this section will survive the
termination of this Agreement for any reason.


  12. Severability.   The provisions of this Agreement constitute independent
and separable covenants which shall survive termination of employment or
expiration of this Agreement.  Any paragraph, phrase or other provision of this
Agreement that is determined by a court of competent jurisdiction to be
unconscionable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unconscionable
or in conflict with or, if that is not possible, then it shall be deemed omitted
from this Agreement.  The invalidity of any portion of this Agreement shall not
affect the validity of the remaining portions.


  13. Prior Employment Agreements.   The Executive represents that he has not
executed any agreement with any previous employer which may impose restrictions
on his employment with the Company.


  14. Notice.   Notices given pursuant to the provisions of this Agreement will
be sent by certified mail, postage prepaid, or by overnight courier, or
telecopier to the following addresses:


  If to the Company:


    MTS Medication Technologies, Inc.
2003 Gandy Boulevard, North, Suite 800
St. Petersburg, FL 33702


  If to the Executive:


    Michael P. Conroy
20 Stanton Circle
Oldsmar, Florida 34677


  Either party may, from time to time, designate any other address to which any
such notice to it or him will be sent. Any such notice will be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.


  15. Miscellaneous.


  a. Governing Law.   This Agreement will be governed by and construed in
accordance with the laws of the state of Florida.


9

--------------------------------------------------------------------------------


  b. Venue.   Any action filed to enforce this Agreement will be filed in
Pinellas County, Florida or the United States District Court for the Middle
District of Florida, Tampa Division.


  c. Waiver/Amendment.   The waiver by any party to this Agreement of a breach
of any provision hereof by any other party will not be construed as a waiver of
any subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.


  d. Attorney’s Fees.   In the event any action is commenced to enforce any
provision of this Agreement, the prevailing party will be entitled to reasonable
attorney’s fees, costs, and expenses.


  e. Disputes.   Nothing in this paragraph shall preclude a Party from
initiating an action for temporary injunctive relief to temporarily enjoin any
conduct threatening imminent and irreparable injury. In all other circumstances
in which a dispute arises hereafter between the Parties, the Parties shall first
employ the following alternative dispute resolution procedures before initiating
any lawsuit. Specifically, any Party who believes the other is in breach of this
Agreementor any other complaint, grievance, charge, or alleged unfair, improper,
discriminatory, or illegal action by the Company, including, but not limited to
allegations of discrimination, harassment, including sexual harassment,
retaliation of any kind, including workers compensation retaliation, defamation,
violation of public policy or any law, or any other claim shall notify the other
in writing of such a dispute. If the other Party disputes such contention, he or
it shall so state to the other in a written notice. All Parties shall make a
good faith effort to try to resolve the dispute without going to court over it.
If they fail to resolve such dispute within ten (10) days following notice of
the dispute, the Parties shall submit the dispute to voluntary mediation
pursuant to Chapter 44 of the Florida Statutes. If the Parties cannot agree on
the selection of a certified Florida mediator, each side of the dispute shall
retain counsel and such counsel shall select a Florida certified mediator to
serve as mediator of the dispute. The Parties shall then participate in and
attend the mediation and remain in mediation until such time as the mediator
declares an impasse, before instituting any lawsuit over the dispute. The
Parties hereby expressly waive any and all right to a trial by jury with respect
to any action, proceeding or other litigation resulting from or involving the
enforcement of this Agreement or any other matter relating to the Executive’s
employment including claims of, but not limited to, discrimination, harassment,
including sexual harassment, retaliation of any kind, including workers
compensation retaliation, defamation, violation of public policy or any law.


  f. Entire Agreement.   This Agreement has been subject to substantial
negotiations between the parties and thus represents the joint product of those
negotiations between the parties and supersedes all previous understandings or
agreements, whether written or oral. Any uncertainty or ambiguity shall not be
construed for or against any other party based on attribution of any drafting to
any Party. Furthermore, this Agreement represents the entire agreement between
the parties and shall not be subject to modification or amendment by an oral
representation, or any other written statement by either party, except for a
dated written amendment to this Agreement signed by the Executive and the
Chairman of the Board of Directors.


10

--------------------------------------------------------------------------------


  g. Counterparts.   This Agreement may be executed in counterparts, all of
which will constitute one and the same instrument.


        IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the day and year first above written.

  WITNESSES:     EXECUTIVE            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Michael P. Conroy    Print Name:

--------------------------------------------------------------------------------

               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                Print Name:

--------------------------------------------------------------------------------

     



        COMPANY                    MTS Medication Technologies, Inc.    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  a Delaware corporation              Print Name:

--------------------------------------------------------------------------------

  By:

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Print Name:

--------------------------------------------------------------------------------

             Print Name:

--------------------------------------------------------------------------------

  As:

--------------------------------------------------------------------------------

 



11

--------------------------------------------------------------------------------


EXHIBIT A


ANNUAL BONUS


MICHAEL CONROY   CFO  50% TARGET


FISCAL YEAR 2007 - BONUS COMPENSATION SCHEUDLE


50% WEIGHTED ON EBIDTA


  EBITDA $ % OF EBITDA Weighted Factor  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  $9,263,335 120% 1.20   $8,877,363 115% 1.15   $8,491,391 110% 1.10   
$8,105,418 105% 1.05 Budget EBITDA $7,719,446 100% 1.00   $7,333,474  95% 0.85  
$6,947,501  90% 0.60   $6,561,529  85% 0.35   $6,252,751  81% 0.15


50% Weighted for OSGM Goals and Objectives